Citation Nr: 9926470	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Evaluation of tinnitus, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July 1994 and April 1997 rating decisions of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 1994 rating decision, the 
RO granted service connection for tinnitus and assigned a 
noncompensable evaluation.  In the April 1997 rating 
decision, the RO denied service connection for PTSD and 
peripheral neuropathy.

The veteran withdrew the issue of service connection for 
peripheral neuropathy in his May 1998 substantive appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).
In October 1998, the veteran and his representative appeared 
at a hearing before a hearing officer at the RO.  The issue 
of evaluation of tinnitus, currently evaluated as 
noncompensable, was noted to be on appeal, but according to 
the hearing officer was not within his jurisdiction. 


REMAND

The Board notes that the veteran, in his July 1995 VA Form 9 
pertaining to his evaluation for tinnitus, requested a 
hearing before a Member of the Board at the RO.  The RO 
subsequently scheduled the veteran for a hearing before a 
hearing officer at the RO in October 1998; however, the 
hearing officer stated that the issue of an increased 
evaluation of tinnitus was not within his jurisdiction.  
Therefore, the veteran has not been afforded a hearing on the 
issue of tinnitus.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing.  

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




